Citation Nr: 0825370	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, right knee, including as secondary to the service-
connected disability of residuals, fracture, left tibia and 
fibula with arthritis, left ankle, or arthritis, left knee.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and cousin


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 through 
January 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from September 2001 and 
August 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran, his spouse, and a cousin testified before the 
undersigned at a personal hearing at the RO in June 2008.  A 
transcript of this hearing has been included in the claims 
folder.

The veteran filed a motion to advance his appeal on the 
Board's docket. That motion was granted in July 2008. 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2007). The case is now before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
degenerative joint disease of the right knee, which he claims 
manifested after years of supporting his service-connected 
left leg and knee disability.  This claim, however, is not 
yet ready for the Board's review, because the record does not 
appear to be complete with the medical evidence necessary to 
decide this claim.

VA has a duty to assist the veteran develop relevant evidence 
by attempting to obtain treatment records from both VA and 
private healthcare providers.  38 C.F.R. § 3.159(c)(1)-(2) 
(2007).  Following the June 2008 Travel Board Hearing, a 
review of the claims folder revealed that all of the 
treatment records referred to by the veteran in the hearing 
are not of record.  In particular, the veteran testified that 
he was treated by a Dr. "Ni." for forty years and, 
following his death, treated by Dr. D., who took over the 
practice.  See hearing transcript at page 4.  The veteran 
then stated that he stopped treating with D. in 2001 and has 
been treated at the VA facilities in Biloxi and Pensacola 
since 2001.  Id. at pages 9-10.  

A review of the claims folder reveals one April 1991 note 
from a Dr. "Ne." with a December 1992 note that he had 
retired.  It is unclear whether this is the physician the 
veteran referred to in his hearing, which treated him for 
forty years and for whom Dr. D. resumed the practice.  Also, 
with regard to D., there are two isolated treatment notes, 
but no comprehensive records in the claims folder.  The Board 
also notes that one of the D. records is dated in March 2002, 
a date after which the veteran testified that treatment 
stopped with the private physician and resumed with VA 
physicians.  Consequently, it is unclear to the Board the 
names of the veteran's treating physicians, but is clear that 
the record is not complete with treatment records for the 
many years that the veteran claims to have been treated for 
this claimed disability.  As such, a remand is required so 
that VA can meet its duty to assist under 38 C.F.R. 
§ 3.159(c)(1).

The veteran is put on notice that he must provide VA with 
adequate information and fully executed releases so that VA 
can assist him in obtaining these private records.  "The duty 
to assist is not always a one-way street. If [the veteran] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. 
Harris v. Derwinski, 1 Vet. App. 180 (1991). In the present 
case, as the veteran has a claim for service connection 
pending, the Board cannot proceed with the TDIU claim until 
there has been final adjudication of the veteran's other 
claim. Thus, adjudication of the TDIU claim will be held in 
abeyance pending further development and adjudication of the 
veteran's claim of entitlement to service connection for a 
right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) by obtaining authorizations 
to obtain records from all private 
physicians, including but not limited to 
Ne. ("Ni.") and D..  Request all 
relevant, non-duplicative records, 
including all records for treatment from 
the physician for whom Dr. D. resumed 
practice.  Associate all records obtained 
with the claims folder.

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all, non-
duplicative VA treatment records, 
including, but not limited to, those from 
VA treatment facilities in both Biloxi and 
Pensacola.  Associate all records obtained 
with the claims folder.

3.  If the above development yields 
additional medical evidence to support the 
veteran's claim, and it is so warranted, 
an addendum to the August 2007 VA medical 
opinion should be obtained for an opinion 
as to the likelihood that the veteran's 
right knee disability is a result of the 
service-connected left leg/knee 
disability.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




